Citation Nr: 0314390	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  99-07 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from March 1968 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in relevant part, granted a 30 percent 
rating for PTSD, effective September 24, 1998, the date the 
veteran's claim for increased compensation benefits was 
received by the RO.  The veteran appealed the denial of a 
higher rating to the Board.  

In July 2000, the Board remanded the case to the RO for 
further development.  In a January 2002 rating decision, the 
RO granted a 50 percent rating for PTSD, effective September 
24, 1998.  

The Board notes that in the July 2000 remand, the Board 
indicated that the veteran's claim for entitlement to 
vocational and rehabilitation counseling had been denied and 
that he had filed a notice of disagreement with the denial.  
The Board directed the RO to issue the veteran a statement of 
the case on that issue.  However, information currently in 
the file indicates that the benefit was granted, and a 
statement of the case is not required.  Consequently, this 
issue is not before the Board and will not be addressed in 
this decision.  

In his June 2003 Informal Hearing Presentation, the veteran's 
representative raised a claim for entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability.  This issue has not been 
adjudicated by the RO and is not currently before the Board.  
It is referred to the RO for appropriate development.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The veteran's PTSD is manifested by sleep difficulties, 
nightmares, increased startle response and irritability that 
results in severe impairment in social and occupational 
functioning.  


CONCLUSION OF LAW

The criteria for the assignment of a 70 percent rating for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decisions, statement of the case, supplemental 
statements of the case, and VA letters to the veteran, 
apprised him of the information and evidence needed to 
substantiate the claim, the law applicable in adjudicating 
the appeal, and the reasons and bases for VA's decision.  
Furthermore, these documents outline the specific medical and 
lay evidence that was considered when the determination was 
made.  In a March 2001 letter, the RO informed the veteran of 
the recent enactment of the VCAA and requested that he 
identify any outstanding medical evidence that might 
substantiate his claim and apprised him of VA development 
activity.  In the January 2002 supplemental statement of the 
case, the new laws and regulations were outlined, and the 
veteran was advised that VA would obtain his service medical 
records, VA treatment records, and any other relevant records 
held by a Federal department or agency; and would assist him 
in obtaining any other clearly identified evidence.  However, 
it was ultimately his responsibility to submit private 
medical records and other evidence in support of the claims.  

There is no indication that any of the correspondence was 
returned as undeliverable.  Accordingly, under the 
circumstances presented in this case, the veteran has been 
accorded ample notice as required by the VCAA.  As such, the 
Board finds that the documents clearly satisfied VA's duty to 
notify the veteran of the information and evidence necessary 
to substantiate his claim and identified the evidence he 
needed to submit, and that VA was to acquire on his behalf, 
as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The veteran's VA outpatient clinical 
records were associated with the file and he was afforded two 
VA examinations.  In a March 2001 letter, the RO asked the 
veteran to complete a medical release form (VA Form 21-4142), 
so that records from the Branch Mental Health Center could be 
requested on his behalf.  However, he did not respond.  The 
veteran was also provided the opportunity to present personal 
testimony at a hearing before a hearing officer at the RO in 
June 1999; and at a hearing before the undersigned Veterans 
Law Judge at the RO in November 1999.  He testified that he 
continued to receive individual counseling and required 
medication to control his PTSD symptoms.  In November 1999, 
he related that he had not been working for the past two 
years; and he had left his last job because his back, arms 
and arthritis made it too difficult for him to perform the 
physical labor required.  Currently, he was enrolled in a 
program at the Michigan Career Technical Institute.  He lived 
in a converted barn on his mother's property.  

There is no indication that there exists any evidence which 
has a bearing on this case that has not been obtained.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of this appeal and has not 
identified any additional pertinent evidence that has not 
been associated with the record.  

II.  Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history with an emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Furthermore, medical reports must be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  These requirements operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining should be 
resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

The veteran is currently assigned a 50 percent disability 
rating for his PTSD.  Under the General Rating Formula for 
Psychoneurotic Disorders, a 50 percent rating is assigned 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating requires total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communications; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Upon VA examination in October 1998, the veteran was 
described as quiet, withdrawn, apathetic and indifferent.  He 
was on medication.  His speech was coherent, and his thinking 
was organized and goal-directed.  Thought processes were 
normal and there were no delusions of hallucinations.  He 
continued to complain of nightmares with drenching sweats, 
flashbacks, and increased startle response.  He was feeling 
depressed, sad, and fearful that he would spend the rest of 
his life without companionship.  He experienced occasional 
suicidal ruminations.  The diagnosis was PTSD.  The examiner 
concluded that the veteran's Global Assessment of Functioning 
(GAF) score was 45.  

VA outpatient treatment reports reflect that the veteran was 
seen for individual counseling on a regular basis from 
February 1999 to October 2000.  He continued to complain of 
PTSD symptoms, including difficulty sleeping, nightmares, 
flashbacks, and increased anxiety.  He took his medication 
and his symptoms improved at times.  However, he continued to 
experience anxiety and apprehension, even as he was 
completing an upholstery program.  

In a May 1999 Vocational Rehabilitation assessment, a VA 
counselor reported that the veteran had a serious employment 
handicap due to his PTSD.  

Upon VA examination in December 2000, the examiner noted that 
the veteran's condition had improved somewhat.  He was 
walking a mile a day and was sleeping better.  He was taking 
a class in upholstery and selected this area of work because 
he could work alone.  He could not tolerate being around 
other people for very long, and had no friends or companions.  
He tended a vegetable garden, and mowed the lawn for his 
mother and brother.  He continued to have nightmares about 
his stressful events in Vietnam.  He also experienced 
flashbacks and intrusive thoughts.  He was nervous and tense.  
Mental status evaluation revealed that he was withdrawn and 
subdued with some anticipatory anxiety.  His speech was of 
normal rate and volume.  His thoughts were organized and 
goal-directed.  His memory and concentration were intact and 
he maintained his activities of daily living, including 
personal hygiene.  The diagnosis was PTSD based on social 
withdrawal, nightmares, flashbacks, and enhanced anxiety.  
The examiner concluded that there was slight improvement and 
he assigned a GAF score of 50.  

In a November 2001 statement, a VA vocational rehabilitation 
counselor noted that the veteran had completed his upholstery 
program.  However, he concluded that the veteran would have 
great difficulty with competitive employment.  It was opined 
that the veteran's PTSD was a major barrier to him obtaining 
any competitive employment.  It was opined it would be best 
if he operated his own shop out of his house, as this would 
allow him to set his own schedule, as his frustration 
tolerance and other issues would allow.  The Counselor felt 
the veteran's judgment, anxiety levels, frustration tolerance 
and contacts with others were all severely impaired due to 
his PTSD.  It was felt the veteran's symptoms were 
substantial enough to eliminate competitive employment.  

The criteria to determine the correct score on the GAF scale 
are found in the American Psychiatric Association, Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(1994) (DSM-IV).  A score between 51 and 60 contemplates 
moderate symptoms which result in moderate impairment in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A score 
between 41 and 50 contemplates serious symptoms which result 
in serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (a GAF of 50 is 
defined as serious symptoms).  The GAF score is probative 
evidence for VA rating purposes, because it indicates a 
person's ability to function in the areas of concern in 
rating disabilities for VA purposes.  Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  

Based on the evidence of record, the Board finds that the 
current clinical evidence reveals a disability picture 
consistent with the criteria for a 70 percent rating.  While 
the record does not indicate that the veteran experiences 
suicidal ideation, obsessional rituals, or illogical, 
obscure, or irrelevant speech, he has exhibited unprovoked 
irritability, difficulty in adapting to stressful 
circumstances (particularly in the work-place setting), as 
well as an inability to establish and maintain effective 
relationships.  Hence, the Board concludes that a 70 percent 
rating is warranted.  See 38 C.F.R. §§ 4.3, 4.7.  

The record does not reflect that the veteran's symptoms 
result in total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
persistent danger of hurting self or others, or grossly 
inappropriate behavior.  Specifically, these symptoms were 
not reported in the medical records on psychiatric 
assessment.  The Board acknowledges that in November 2001 a 
VA vocational rehabilitation counselor remarked that the 
veteran's PTSD symptoms were substantial enough to 
"eliminate competitive employment."  However, the 
vocational counselor is not shown to have clinical 
psychiatric training.  As such, the clinical evidence is more 
probative in regard to his disability rating.  The clinical 
evidence documents some improvement in the veteran's PTSD, 
and he was able to complete his upholstery program.  Hence, 
the Board concludes that the preponderance of the evidence is 
against the assignment of a 100 percent schedular rating.  
See Alemany, supra.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  The veteran has not been shown to require 
repeated hospitalization, nor have marked interference with 
employment, due to the disability at issue.  Rather, he has 
been managed on outpatient treatment and medication, and was 
able to complete a vocational training program.  As such, a 
higher rating is not warranted on an extraschedular basis.


ORDER

Entitlement to a 70 percent rating for PTSD is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

